Order filed June 28, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00135-CV
                                ____________

  JORGE ROBLES AND WERNER ROBLES, INDIVIDUALLY AND AS
            HEIRS OF ZOILA ROBLES, Appellants

                                        V.

     PINNACLE HEALTH FACILITIES XV, LP D/B/A WOODRIDGE
            NURSING AND REHABILITATION, Appellee


                    On Appeal from the 55th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-11057


                                     ORDER
      The reporter’s record in this case was due April 6, 2018. See Tex. R. App. P.
35.1. On April 10, 2018, this court ordered the court reporter to file the record
within 15 days. The record was not filed with the court. On May 1, 2018, the court
issued another order directing the court reporter to file the record within 15 days.
The order noted that if the record was not timely filed an order may issue directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record. On May 8, 2018, the court reporter notified this court that payment
arrangements had not been made to pay for the record. Appellants provided proof
of payment for the record on May 24, 2018. The record has not been filed with the
court. Because the reporter’s record has not been filed timely, we issue the
following order.

      We order Gina Jackson, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R.
App. P. 35.3(c). If Gina Jackson does not timely file the record as ordered, we
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM